DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 2/4/2021 has been entered. Claims 1, 3 and 13-15 have been amended. Claims 1-15 are still pending in this application, with claims 1 and 13-15 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0086119; provided in Applicant’s IDS dated 9/27/2018, hereinafter Yang) in view of Hayashi et al. (US 2019/0150075; provided in Applicant’s IDS dated 11/19/2019, hereinafter Hayashi).

Regarding claim 1, Yang discloses an apparatus for transmitting data in a frame with subframes of a wireless communication system, each subframe being either an uplink subframe accommodating 
A receiver [see Yang Fig. 7, both BS and UE have RF units which include receiving circuitry] for receiving a control signal including a special subframe configuration specifying the length of the uplink and/or downlink portion of the special subframe [see Yang paragraph 41, control information transmitted in downlink indicating allocation of resources, especially for uplink/downlink configuration as well as DCI with synchronization information]; 
a mapping circuitry, coupled to the receiver and configured to map user data and/or control data including feedback information in a transmission time interval, TTI, onto one subframe [see Yang paragraph 28, allocated subframes are formed as TTIs of 1ms, the subframe may be allocated to downlink, uplink or special subframe, paragraph 32, uplink portion of the special subframe are typically transmitted by UE back to eNB after the downlink portion is received in order to complete synchronization and channel estimation, equivalent to feedback information]; and
A transmitter for transmitting the mapped data [see Yang Fig. 7, RF unit comprises transmitting circuitry, paragraph 21, UE transmitting uplink data and/or control information].
Yang does not expressly disclose the feature of a first number of TTIs mapped onto the uplink subframe is larger than a second number of TTIs for mapping onto the uplink portion of a special subframe.
However, in the same or similar field of invention, Hayashi Figure 5 discloses an uplink subframe where the subframe includes 14 symbols on time axis (symbols corresponding to time intervals or TTIs on time axis) for transmitting uplink channel and signals (Hayashi Figure 5, paragraphs 0102 and 0103). Hayashi Figure 6 discloses a special subframe which includes UpPTS region (uplink portion) comprising two symbol length on time axis (Hayashi Figure 6, paragraphs 0104 and 0105). Thus, a number of TTIs mapped onto the uplink subframe is larger than a number of TTIs for mapping onto the uplink portion of a special subframe.


Regarding claim 2, Yang and Hayashi disclose the apparatus according to claim 1. Yang and Hayashi further disclose wherein the special subframe configuration takes a value out of a value set in which a first value indicates length of the uplink portion of the special subframe which is not sufficient to accommodate the data in the second TTI, and a second value indicates length sufficient to accommodate the data in the second TTI but not data in the first TTI [see Yang table 1, various special subframe configurations, where one of the configurations is a value out of a value set, each value associated with lengths of uplink portions identified as symbol lengths, normal and extended]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 4, Yang and Hayashi disclose the apparatus according to claim 1. Yang and Hayashi further disclose wherein each special subframe consists of a plurality of symbols and the special subframe configuration indicates the number of symbols for the downlink portion and/or for the uplink portion, and the special subframe further comprises a guard period separating the downlink portion and the uplink portion [see Yang Fig. 6 and paragraph 62, plurality of symbols in a special subframe, and configured each portion with respective symbol lengths (DwPTS – 3, GP – 9, UpPTS – 2)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 5, Yang and Hayashi disclose the apparatus according to claim 1. Yang and Hayashi further disclose wherein the special subframe configuration takes a value out of a value set, wherein some values in the set differ with respect to the length of the downlink portion, uplink portion and the length of the TTI [see Yang table 1, various special subframe configurations, with different 

Regarding claim 10, Yang and Hayashi disclose the apparatus according to claim 1. Yang and Hayashi further disclose wherein the control signal carrying the special subframe configuration is transmitted within downlink control information as layer 1/layer 2 signaling [see Yang paragraph 8, identification of the special subframe are defined in the TDD uplink/downlink configuration sent in a PDCCH signal]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 13, Yang discloses an apparatus for receiving data in a frame with subframes of a wireless communication system, each subframe being either an uplink subframe accommodating uplink signal, a downlink subframe accommodating downlink signal or a special subframe including a downlink signal portion as well as an uplink signal portion [see Yang Fig. 4 downlink subframe, Fig. 5 uplink subframe, Fig. 6, configuration (a) includes a downlink time slot DwPTS and an uplink time slot UpPTS], the apparatus comprising:
A transmitter [see Yang Fig. 7, RF unit comprises transmitting circuitry] for transmitting a control signal including a special subframe configuration specifying the length of the uplink and/or downlink portion of the special subframe [see Yang paragraph 41, control information transmitted in downlink indicating allocation of resources, especially for uplink/downlink configuration as well as DCI with synchronization information]; 
A receiver [see Yang Fig. 7, both BS and UE have RF units which include receiving circuitry] for receiving data mapped on special subframes according to the special subframe configuration [see Yang paragraph 21, UE transmitting uplink data and/or control information, eNB receiving the uplink data]; and
Mapping circuitry, coupled to the receiver and configured to demap user data and/or control data including feedback information in a transmission time interval, TTI, from one subframe [see Yang paragraph 28, allocated subframes are formed as TTIs of 1ms, the subframe may be allocated to downlink, uplink or special subframe, paragraph 32, uplink portion of the special subframe are typically 
Yang does not expressly disclose wherein a first number of TTIs mapped onto the uplink subframe is larger than a second number of TTIs for mapping onto the uplink portion of a special subframe. 
However, in the same or similar field of invention, Hayashi Figure 5 discloses an uplink subframe where the subframe includes 14 symbols on time axis (symbols corresponding to time intervals or TTIs on time axis) for transmitting uplink channel and signals (Hayashi Figure 5, paragraphs 0102 and 0103). Hayashi Figure 6 discloses a special subframe which includes UpPTS region (uplink portion) comprising two symbol length on time axis (Hayashi Figure 6, paragraphs 0104 and 0105). Thus, a number of TTIs mapped onto the uplink subframe is larger than a number of TTIs for mapping onto the uplink portion of a special subframe.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to have the feature of a first number of TTIs mapped onto the uplink subframe is larger than a second number of TTIs for mapping onto the uplink portion of a special subframe; as taught by Hayashi. The suggestion/motivation would have been to provide efficient communication between a mobile and a base station where supplemental uplink-downlink configurations can be used (Hayashi paragraph 0012).

Regarding claim 14, Yang discloses a method for transmitting data in a frame with subframes of a wireless communication system, each subframe being either an uplink subframe accommodating uplink signal, a downlink subframe accommodating downlink signal or a special subframe including a downlink signal portion as well as an uplink signal portion [see Yang Fig. 4 downlink subframe, Fig. 5 uplink subframe, Fig. 6, configuration (a) includes a downlink time slot DwPTS and an uplink time slot UpPTS], the method comprising:
Receiving a control signal including a special subframe configuration specifying the length of the uplink and/or downlink portion of the special subframe [see Yang paragraph 41, control information 
Mapping user data and/or control data including feedback information in a transmission time interval, TTI, onto one subframe [see Yang paragraph 28, allocated subframes are formed as TTIs of 1ms, the subframe may be allocated to downlink, uplink or special subframe, paragraph 32, uplink portion of the special subframe are typically transmitted by UE back to eNB after the downlink portion is received in order to complete synchronization and channel estimation, equivalent to feedback information]; and
Transmitting the mapped data [see Yang Fig. 7, RF unit comprises transmitting circuitry, paragraph 21, UE transmitting uplink data and/or control information].
Yang does not expressly disclose the feature of a first number of TTIs mapped onto the uplink subframe is larger than a second number of TTIs for mapping onto the uplink portion of a special subframe.
However, in the same or similar field of invention, Hayashi Figure 5 discloses an uplink subframe where the subframe includes 14 symbols on time axis (symbols corresponding to time intervals or TTIs on time axis) for transmitting uplink channel and signals (Hayashi Figure 5, paragraphs 0102 and 0103). Hayashi Figure 6 discloses a special subframe which includes UpPTS region (uplink portion) comprising two symbol length on time axis (Hayashi Figure 6, paragraphs 0104 and 0105). Thus, a number of TTIs mapped onto the uplink subframe is larger than a number of TTIs for mapping onto the uplink portion of a special subframe.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to have the feature of a first number of TTIs mapped onto the uplink subframe is larger than a second number of TTIs for mapping onto the uplink portion of a special subframe; as taught by Hayashi. The suggestion/motivation would have been to provide efficient communication between a mobile and a base station where supplemental uplink-downlink configurations can be used (Hayashi paragraph 0012).

Regarding claim 15, Yang discloses a method for receiving data in a frame with subframes of a wireless communication system, each subframe being either an uplink subframe accommodating uplink 
Transmitting a control signal including a special subframe configuration specifying the length of the uplink and/or downlink portion of the special subframe [see Yang paragraph 41, control information transmitted in downlink indicating allocation of resources, especially for uplink/downlink configuration as well as DCI with synchronization information]; 
Receiving data mapped on special subframes according to the special subframe configuration [see Yang paragraph 21, UE transmitting uplink data and/or control information, eNB receiving the uplink data]; and 
Demapping user data and/or control data including feedback information in a transmission time interval, TTI, from one subframe [see Yang paragraph 28, allocated subframes are formed as TTIs of 1ms, the subframe may be allocated to downlink, uplink or special subframe, paragraph 32, uplink portion of the special subframe are typically transmitted by UE back to eNB after the downlink portion is received in order to complete synchronization and channel estimation, equivalent to feedback information].
Yang does not expressly disclose the feature of a first number of TTIs mapped onto the uplink subframe is larger than a second number of TTIs for mapping onto the uplink portion of a special subframe.
However, in the same or similar field of invention, Hayashi Figure 5 discloses an uplink subframe where the subframe includes 14 symbols on time axis (symbols corresponding to time intervals or TTIs on time axis) for transmitting uplink channel and signals (Hayashi Figure 5, paragraphs 0102 and 0103). Hayashi Figure 6 discloses a special subframe which includes UpPTS region (uplink portion) comprising two symbol length on time axis (Hayashi Figure 6, paragraphs 0104 and 0105). Thus, a number of TTIs mapped onto the uplink subframe is larger than a number of TTIs for mapping onto the uplink portion of a special subframe.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to have the feature of a first number of TTIs mapped onto .

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hayashi, and further in view of Yin et al. (US 2013/0083736).

Regarding claim 3, Yang and Hayashi disclose the apparatus according to claim 2. Yang and Hayashi further disclose wherein the mapping circuitry is configured to: map onto the uplink portion physical layer signals including sounding reference signals if the special subframe configuration takes the first value [see Yang paragraph 32, SRS are typically transmitted in UpPTS, the uplink portion of physical layer signals in the special subframe].
Yang and Hayashi do not expressly disclose the features of mapping onto the uplink portion control data including positive or negative acknowledgement for downlink data and/or channel state information if the special subframe configuration takes the second value; or mapping onto the uplink portion user data if the special subframe configuration takes the second value.
However, in the same or similar field of invention, Yin discloses  that in type 2 special subframes, the UpPTS portion may accommodate more data, thereby allowing the uplink portion to have data mapped thereon (see Yin paragraph 0081). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Hayashi to have the feature of mapping onto the uplink portion user data if the special subframe configuration takes the second value; as taught by Yin. The suggestion/motivation would have been to provide improved communication flexibility and efficiency in the network; and provide flexible bandwidth allocation (Yin paragraphs 0004 and 0062).

Regarding claim 12, Yang and Hayashi disclose the apparatus according to claim 1. Yang and Hayashi further disclose wherein the uplink portion of the special subframe consists of a signal portion 
Yang and Hayashi do not expressly disclose wherein the uplink portion of the special subframe consists of a data portion onto which user data and/or control data is mapped within one or more TTIs.
However, in the same or similar field of invention, Yin Figure 6 discloses that uplink portion UpPTS includes PUSCH transmission space, which is the physical channel for transmitting user data from UE to the network (see Yin Figure 6, paragraphs 0222 and 0223).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Hayashi to have the feature of the uplink portion of the special subframe consists of a data portion onto which user data and/or control data is mapped within one or more TTIs; as taught by Yin. The suggestion/motivation would have been to provide improved communication flexibility and efficiency in the network; and provide flexible bandwidth allocation (Yin paragraphs 0004 and 0062).

Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hayashi, and further in view of Shen et al. (US 2012/0135773, hereinafter Shen).

Regarding claim 6, Yang and Hayashi disclose the apparatus according to claim 1. Yang and Hayashi further disclose wherein the control signal further comprises an uplink/downlink configuration specifying for each subframe of a frame whether it is downlink, uplink or special subframe [see Yang paragraph 34-35, UL-DL configuration including special subframe allocation, paragraph 33, special subframe configuration].
Yang and Hayashi do not expressly disclose the uplink/downlink configuration includes a first set of subframes that are configurable for multicast or broadcast, and a second set of subframes that are not configurable for multicast or broadcast.
However, in the same or similar field of invention, Shen discloses regarding control signal transmission from the base station and identifying transmissions that are configured for MBSFN 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Hayashi to have the feature of the uplink/downlink configuration includes a first set of subframes that are configurable for multicast or broadcast, and a second set of subframes that are not configurable for multicast or broadcast; as taught by Shen. The suggestion/motivation would have been to improve the ratio of utilizing resources of timeslots (Shen paragraph 0055), and maintain compatibility between different generations of mobile equipment (Shen paragraph 0085).

Regarding claim 7, Yang, Hayashi and Shen disclose the apparatus according to claim 6. Yang, Hayashi and Shen further disclose wherein the special subframe configuration differs for the first and the second sets of subframes of the uplink/downlink configuration [see Yang paragraph 0051, UL-DL configuration may change or be reconfigured with different patterns of UL/DL/S subframes]. In addition, the same motivation is used as the rejection of claim 6. 

Regarding claim 8, Yang, Hayashi and Shen disclose the apparatus according to claim 6. Yang, Hayashi and Shen further disclose wherein the wireless communication system is a long term evolution (LTE), the first set of subframes are from among those subframes that are configurable as multicast broadcast single-frequency network, MBSFN, subframes, or the second set of subframes are subframes with number 1 and/or 6 [see Shen paragraph 0051, configuring MBSFN solution for LTE Rel8]. In addition, the same motivation is used as the rejection of claim 6.

Regarding claim 9, Yang and Hayashi disclose the apparatus according to claim 1. Yang and Hayashi do not expressly disclose wherein the length of the TTI differs for the uplink part of a special subframe and a downlink part of a special subframe.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Hayashi to have the feature of wherein the length of the TTI differs for the uplink part of a special subframe and a downlink part of a special subframe; as taught by Shen. The suggestion/motivation would have been to improve the ratio of utilizing resources of timeslots (Shen paragraph 0055), and maintain compatibility between different generations of mobile equipment (Shen paragraph 0085).

Regarding claim 11, Yang, Hayashi and Shen disclose the apparatus according to claim 9. Yang, Hayashi and Shen further disclose wherein the special subframe configuration and the uplink/downlink configuration are carried in a first field specifying which subframes are special subframes and a second field specifying for the special subframes which symbols belong to uplink and which symbols belong to downlink [see Yang paragraph 8, identification of the special subframe are defined in the TDD uplink/downlink configuration sent in a PDCCH signal]. In addition, the same motivation is used as the rejection of claim 9. 


Response to Arguments

Claims 1 and 13 are no longer interpreted under 35 U.S.C. 112(f) in view of amendment filed on 2/4/2021. 

Applicant’s arguments filed on 2/4/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SAUMIT SHAH/Primary Examiner, Art Unit 2414